129 U.S. 151 (1889)
BATE REFRIGERATING COMPANY
v.
HAMMOND.
No. 862.
Supreme Court of United States.
Argued January 2, 3, 4, 1889.
Decided January 21, 1889.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
*157 Mr. Clarence A. Seward, with whom was Mr. John Lowell and Mr. Richard N. Dyer on the brief, opened for appellant.
Mr. Noah Davis, by leave of court, filed a brief on behalf of the Edison Electric Light Company, in support of appellant.
Mr. Benjamin F. Thurston and Mr. George H. Lothrop for appellee.
Mr. Edmund Wetmore, Mr. Samuel A. Duncan and Mr. Leonard E. Curtis, on behalf of the United States Electric *164 Lighting Company; Mr. William Bakewell and Mr. Thomas B. Kerr, on behalf of the Westinghouse Electric Company; Mr. Amos Broadnax, on behalf of the Consolidated Electric Light Company; Mr. Chauncey Smith, Mr. Thomas L. Livermore and Mr. Frederick P. Fish, on behalf of the Thomson-Houston Electric Company; and Mr. R.S. Taylor, on behalf of the Fort Wayne Electric Light Company filed a brief by leave of court in support of the contention of the appellees.
Mr. John R. Bennett, on behalf of Gillett and Eastman, by leave of court, filed an argument in support of the position taken by the appellees.
Mr. Chauncey Smith also, by leave of court and by consent of appellees, argued on behalf of appellees.
Mr. William M. Evarts closed on behalf of appellant.
*163 MR. JUSTICE BLATCHFORD, after stating the case as above reported, delivered the opinion of the court.
The questions discussed at the bar arise under § 4887 of the Revised Statutes, which is as follows: "No person shall be debarred from receiving a patent for his invention or discovery, nor shall any patent be declared invalid, by reason of its having been first patented or caused to be patented in a foreign country, unless the same has been introduced into public use in the United States for more than two years prior to the application. But every patent granted for an invention which has been previously patented in a foreign country shall be so limited as to expire at the same time with the foreign patent, or, if there be more than one, at the same time with the one having the shortest term, and in no case, shall it be in force for more than seventeen years."
Two propositions as to the construction of this section are contended for by the appellant: (1) that the words "first patented or cause to be patented in a foreign country" do not mean "first patented or caused to be patented" before the issuing, or granting, or date, of the United States patent, but *165 mean "first patented or caused to be patented" before the date of the application for the United States patent; (2) that the declaration of the section, that "every patent granted for an invention which has been previously patented in a foreign country shall be so limited as to expire at the same time with the foreign patent, or, if there be more than one, at the same time with the one having the shortest term," does not mean that the patent so granted shall expire at the same time with the term to which the foreign patent was in fact limited at the time the United States patent was granted; but that it means that it shall expire when the foreign patent expires, without reference to the limitation of the term of such foreign patent in actual force at the time the United States patent was granted.
We do not find it necessary to consider the first of these questions, because we are of opinion that the proper construction of § 4887, upon the second question, is, that the patent in the present case does not expire before January 9, 1892, the time when the Canadian patent, No. 6938, will expire.
The Canadian patent was extended for the two periods of five years each, under the provisions of § 17 of the Canadian act assented to June 14, 1872, 35 Victoria, c. 26, which was in force when the United States patent, No. 197,314, was applied for and granted, and which read as follows: "17. Patents of invention issued by the Patent Office shall be valid for a period of five, ten, or fifteen years, at the option of the applicant, but at or before the expiration of the said five or ten years the holder thereof may obtain an extension of the patent for another period of five years, and after those second five years may again obtain a further extension for another period of five years, not in any case to exceed a total period of fifteen years in all; and the instrument delivered by the Patent Office for such extension of time shall be in the form which may be from time to time adopted, to be attached, with reference to the patent and under the signature of the Commissioner or of any other member of the Privy Council in the case of absence of the Commissioner."
This statute appears to have been strictly complied with in *166 the present case. The Canadian patent, No. 6938, ran, on its face, for five years from January 9, 1877; and, prior to the expiration of that time, and on the 5th of December, 1881, Bate applied for its extension for ten years; and it was, before the five years expired, and on the 12th of December, 1881, extended for five years from January 9, 1882, and, on December 13, 1881, for five years from January 9, 1887. The Canadian patent, therefore, has never ceased to exist, but has been in force continuously from January 9, 1877. It was in force when No. 197,314 was issued; and it has, by virtue of a Canadian statute, in force when the application for No. 197,314 was filed, continued to be in force at all times since the latter patent was granted. This is true, although the Canadian patent, No. 6938, as originally granted, stated on its face that it was granted "for the period of five years" from January 9, 1877; and although the instrument granting the first extension of five years states that it is granted "for another period of five years, to commence and be computed on and from the ninth day of January, which will be in the year one thousand eight hundred and eighty-two;" and although the instrument granting the second extension of five years states that it is granted "for another period of five years, to commence and be computed on and from the ninth day of January, which will be in the year one thousand eight hundred and eighty-seven." By the language of § 17 of the Canadian act of 1872, what was granted under it was "an extension of the patent"  of the same patent  for a further term. Therefore the Canadian patent does not expire, and it never could have been properly said that it would expire, before January 9, 1892; and hence No. 197,314, if so limited as to expire at the same time with the Canadian patent, cannot expire before January 9, 1892.
Section 6 of the act of March 3, 1839, 5 Stat. 354, provided that a United States patent for an invention patented in a foreign country more than six months prior to the application of the inventor for the United States patent, should be limited to the term of fourteen years from the date or publication of the foreign patent. Section 25 of the act of July 8, 1870, 16 *167 Stat. 201, provided that the United States patent for an invention "first patented or caused to be patented in a foreign country" should "expire at the same time with the foreign patent, or, if there be more than one, at the same time with the one having the shortest term; but in no case shall it be in force more than seventeen years." Section 4887 of the Revised Statutes provides, that "every patent granted for an invention which has been previously patented in a foreign country shall be so limited as to expire at the same time with the foreign patent, or, if there be more than one, at the same time with the one having the shortest term, and in no case shall it be in force more than seventeen years."
These provisions of the act of 1870 and of the Revised Statutes mean that the United States patent shall not expire so long as the foreign patent continues to exist, not extending beyond seventeen years from the date of the United States patent, but shall continue in force, though not longer than seventeen years from its date, so long as the foreign patent continues to exist. Under § 4887, although, in the case provided for by it, the United States patent may on its face run for seventeen years from its date, it is to be so limited by the courts, as a matter to be adjudicated on evidence in pais, as to expire at the same time with the foreign patent, not running in any case more than the seventeen years; but, subject to the latter limitation, it is to be in force as long as the foreign patent is in force.
A contrary view to this has been expressed by several Circuit Courts of the United States.
In October, 1878, in the Circuit Court for the District of Rhode Island, in Henry v. Providence Tool Co., 3 Ban. & Ard. Pat. Cas. 501, it was held that the 25th section of the act of July 8, 1870, meant that the United States patent should expire at the same time with the original term of a foreign patent for the same invention, without regard to any prolongation of the foreign patent which the patentee might procure from the foreign government. In that case, the United States patent was granted October 10, 1871. A British patent for the same invention had been granted to the patentee on the 15th of *168 November, 1860, for fourteen years, and expired November 15, 1874. Thirteen days after the latter date an order was made for the extension of the British patent for four years, the extension bearing date as of the day after the expiration of the original term; but the court held that the United States patent expired on the 15th of November, 1874.
That decision was followed by the Circuit Court for the Southern District of New York, in Reissner v. Sharp, 16 Blatchford, 383, in June, 1879, which case arose under § 4887 of the Revised Statutes. In that case, the United States patent, granted October 20, 1874, for 17 years, was held to have expired on the 15th of May, 1878, because a patent was granted in Canada, under the authority of the patentee, for the same invention, on the 15th of May, 1873, for five years from that day, although in March, 1878, the Canada patent was extended for five years from the 15th of May, 1878, and also for five years from the 15th of May, 1883.
In Bate Refrigerating Co. v. Gillett, 13 Fed. Rep. 553, in the Circuit Court for the District of New Jersey, in August, 1882, and in the same suit, in the same court, in August, 1887, 31 Fed. Rep. 809, in regard to the patent in question in the present suit, and on the same facts here presented, it was held, on the strength of the two Circuit Court cases above referred to, that the United States patent expired when the original term of the Canadian patent expired.
But we are of opinion that, in the present case, where the Canadian statute under which the extensions of the Canadian patent were granted, was in force when the United States patent was issued, and also when that patent was applied for, and where, by the Canadian statute, the extension of the patent for Canada was a matter entirely of right, at the option of the patentee, on his payment of a required fee, and where the fifteen years term of the Canadian patent has been continuous and without interruption, the United States patent does not expire before the end of the fifteen years' duration of the Canadian patent. This is true although the United States patent runs, on its face, for seventeen years from its date, and is not, on its face, so limited as to expire at the same time with *169 the foreign patent; it not being necessary that the United States patent should, on its face, be limited in duration to the duration of the foreign patent.
In O'Reilly v. Morse, 15 How. 62, the patent to Morse was issued June 20, 1840, for fourteen years from that day, while § 6 of the act of March 3, 1839, 5 Stat. 354, was in force, which required that every United States patent for an invention patented in a foreign country should be "limited to the term of fourteen years from the date or publication of such foreign letters patent." Morse applied for his United States patent April 7, 1838. He obtained a patent in France for his invention October 30, 1838. The objection was taken in the answer that the United States patent was void on its face because not limited to the term of the French patent. The Circuit Court held that the patent was not void, but that the exclusive right granted by it must be limited to fourteen years from October 30, 1838. The same objection was urged in this court, and the same ruling was made. In Smith v. Ely, 15 How. 137, which was a suit on the same patent under the same facts, the same question arose and was decided in the same way. A full and interesting discussion of the question is to be found in Canan v. The Pound Mfg. Co., 23 Blatchford, 173, in regard to § 4887, which contains the same word "limited" found in § 6 of the act of 1839, which word is not found in § 25 of the act of July 8, 1870, from which § 4887 was taken.
Under this view, the time of the expiration of the foreign patent may be shown by evidence in pais, either the record of the foreign patent itself, showing its duration, or other proper evidence; and it is no more objectionable to show the time of the expiration of the foreign patent, by giving evidence of extensions such as those in the present case, and thus to show the time when, by virtue of such extensions, the United States patent will expire.
We find in the record in this case, among the papers which it states were submitted to the court under the stipulation above referred to, a certificate of the Commissioner of Patents, dated July 3, 1883, appended to a certified copy of the United States patent, stating that the term thereof is limited so that *170 it shall expire with the patent obtained by the patentee in Canada, No. 6938, dated January 9, 1877, for the same invention; that the proper entries and corrections have been made in the files and records of the Patent Office; that it had been shown that the original patent had been lost; and that the certificate is made because that patent was issued without limitation, as required by § 4887 of the Revised Statutes. While it may be proper, in a case where the date of a foreign patent issued prior to the granting of a United States patent to the same patentee for the same invention is made known to the Patent Office prior to the granting of the United States patent, to insert in that patent a statement of the limitation of its duration, in accordance with the duration of the foreign patent, it does not affect the validity of the United States patent, if such limitation is not contained on its face.
It results from these views, that
The decree of the Circuit Court must be reversed, and the case be remanded to that court, with a direction to take such further proceedings as shall be in accordance with law and with the stipulation between the parties, above referred to, and not inconsistent with this opinion.